DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to amendment filed on 6/23/2022.
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to the amended claims filed on 6/23/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Also, it is submitted that all limitations in pending claims--including those not specifically argued--are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.

Claim Rejections - 35 USC § 101
In view of the amendment filed, the rejections as set forth in the previous office action are hereby withdrawn. 

Claim Rejections - 35 USC § 112
In view of the amendment filed, the rejections as set forth in the previous office action are hereby withdrawn. 

Examiner Notes
It is noted that claims 11-13 are directed to a non-transitory computer readable storage medium storing a data structure, wherein the data structure comprising different types of data, including a dataset, a commend, a first tree, a first plurality of populated dimensions, and a first report as recited claim 11, and other types of data recited in claim 12-13 (as indicated by the claims and the specification, such as [0003], [00016], [0028]), which are all directed to non-functional descriptive material for not functionally involved because none of the data in the data structure cause anything necessarily be performed.  
Also, the limitations in the claims do not recite that the non-transitory computer readable storage causing the generation of the first plurality of populated dimensions or the first report in response to the to receiving the command and by traversing the first tree. Hence, the non-transitory computer readable storage is merely a storage medium that stores the data structure (i.e. different types of data) as claimed, and any storage medium is able to store different types of data as claimed and would read on the claims 11-13. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hulen et al (Patent No. US 7,698,349, hereinafter Hulen).

With respect to claim 1, Hulen discloses a method (Abstract) comprising: 
receiving a first command (Col.1, lines 48-55, Col. 6, lines 65-67, Col. 7, 1-10, Fig 2-3: receive a first command from a user) comprising: 
(i) a data extraction expression applied to a plurality of fields of a dataset of a data source (Col. 1,lines 46-55, Col. 4, lines 36-45, Col. 5, lines 12-25, Col. 6, lines 1-2, Fig 2-3: the command includes data extraction expression applied to obtain different types of data in different dimensions corresponding to a plurality of fields of a data source, e.g. scoreboard cube 314), and 
(ii) a first report configuration expression comprising program code configured to populate cells of a first plurality of dimensions of a first report, wherein the first report configuration expression specifies a configuration of the first report (Col. 1, lines 46-55, Col. 5, lines 25-31, Col. 6, lines 27-40 & 48-52: the command also include program code for populate cells of dimension of a first report represented by a scorecard. The program code specifies a configuration of the scorecard as shown in Fig 4-5 based on user selection in the command); 
generating, by executing the data extraction expression on the dataset, a plurality of records of the dataset (Col. 5, lines 43-60, Col. 6, lines 5-10 & 28-60, Col. 7,lines 1-15, Fig 3-5: generate a plurality of records of the dataset, such as data records for data set in 2001, as indicated by the user command/selection); 
generating, by executing the first report configuration expression on the plurality of records, a first tree, wherein the first tree comprises a root node corresponding to the dataset and a plurality of subset nodes comprising the plurality of records (Col. 7, lines 35-60, Col. 9, lines 4-5, Fig 6-12 : generate a first tree that correspond to the view of the scorecard, the tree includes root node correspond 2001 dataset and sub node for records of 2001 as shown in Fig 7); 
populating, using the first report configuration expression and the first tree, a plurality of cells of the first plurality of dimensions to obtain a first plurality of populated dimensions (Col. 1, lines 50-67, Col. 6, lines 47-55, Col. 7, lines 6-25, Col. 9, lines 23-35, Fig 4-12: populate the cells of dimensions as the scorecard is being generated); and 
generating, in response to receiving the first command and by traversing the first tree, the first report comprising the first plurality of populated dimensions (Col. 1, lines 50-67, Col. 6, lines 47-55, Col. 7, lines 6-25 & 58-62, Col. 9, lines 23-35 & 41-53, Col. 10, lines 31-35, Fig 4-12: generate the first report represented by a scorecard in response to user selection/command by traversing the tree).  

With respect to claim 14, Hulen discloses a non-transitory computer readable storage medium storing program code which, when executed by a processor, performs a computer implemented method (Col. 3, lines 21-40, Fig 1), wherein the program code comprises: 
program code for receiving a first command (Col.1, lines 48-55, Col. 6, lines 65-67, Col. 7, 1-10, Fig 2-3: receive a first command from a user) comprising: 
(iii) a data extraction expression applied to a plurality of fields of a dataset of a data source (Col. 1,lines 46-55, Col. 4, lines 36-45, Col. 5, lines 12-25, Col. 6, lines 1-2, Fig 2-3: the command includes data extraction expression applied to obtain different types of data in different dimensions corresponding to a plurality of fields of a data source, e.g. scoreboard cube 314), and 
(iv) a first report configuration expression comprising program code configured to populate cells of a first plurality of dimensions of a first report, wherein the first report configuration expression specifies a configuration of the first report (Col. 1, lines 46-55, Col. 5, lines 25-31, Col. 6, lines 27-40 & 48-52: the command also include program code for populate cells of dimension of a first report represented by a scorecard. The program code specifies a configuration of the scorecard as shown in Fig 4-5 based on user selection in the command); 
program code for generating, by executing the data extraction expression on the dataset, a plurality of records of the dataset (Col. 5, lines 43-60, Col. 6, lines 5-10 & 28-60, Col. 7,lines 1-15, Fig 3-5: generate a plurality of records of the dataset, such as data records for data set in 2001, as indicated by the user command/selection);
program code for generating, by executing the first report configuration expression on the plurality of records, a first tree, the first tree comprising a root node corresponding to the dataset and a plurality of subset nodes comprising of the plurality of records (Col. 7, lines 35-60, Col. 9, lines 4-5, Fig 6-12 : generate a first tree that correspond to the view of the scorecard, the tree includes root node correspond 2001 dataset and sub node for records of 2001 as shown in Fig 7); 6Application No. 17/139,659Docket No.: 37202/853001; 2111842US 
program code for populating, using the first report configuration expression and the first tree, a plurality of cells of the first plurality of dimensions to obtain a first plurality of populated dimensions (Col. 1, lines 50-67, Col. 6, lines 47-55, Col. 7, lines 6-25, Col. 9,lines 23-35, Fig 4-12: populate the cells of dimensions as the scorecard is being generated); and 
program code for generating, in response to receiving the first command and by traversing the first tree, the first report comprising the first plurality of populated dimensions (Col. 1, lines 50-67, Col. 6, lines 47-55, Col. 7, lines 6-25 & 58-62, Col. 9, lines 23-35 & 41-53, Col. 10, lines 31-35, Fig 4-12: generate the first report represented by a scorecard in response to user selection/command by traversing the tree). 
 
With respect to claims 2 and 15, Hulen further discloses wherein executing the first report configuration expression comprises dividing the plurality of records into the first tree using values of a first subset of the plurality of fields (Col. 7, lines 40-65, Fig 4-12:  divide the records int a 1st tree using the values, such as Quarter, Nov, actual, of the fields).
  
With respect to claims 3 and 16, Hulen further discloses wherein populating the plurality of cells of the first plurality of dimensions comprises aggregating, in the first tree, values of the first subset of the plurality of fields (Col. 6, lines 53-67, Col. 7, lines 40-65, Fig 4-12:  aggregate values in the tree such as shown in Fig 4).  

With respect to claims 4 and 17, Hulen further discloses presenting, in a display device, the first report comprising at least values of a first field of the plurality of fields (Col. 6, lines 53-67, Col. 7, lines 40-65, Col. 9, lines 33-35, Fig 4-12:  present the 1st report with values such as shown in Fig 4-5).  

With respect to claims 5 and 18, Hulen further discloses wherein the first report corresponds to a correctness criterion, and further comprises: determining that the first report fails to satisfy the correctness criterion (Col. 6, lines 55-67, Col. 7,lines 30-32, Fig 4-6: determine the first fails results in user making change); and modifying the first report configuration expression to satisfy the correctness criterion (Col. 6, lines 55-67, Col. 7,lines 30-32, Fig 4-5: modify the report configuration in response to change made by user).  

With respect to claims 6 and 19, Hulen further discloses receiving a second command comprising the data extraction expression applied to the plurality of fields of the dataset of the data source, and a second report configuration expression applied to a second plurality of dimensions of a second report (Col.1, lines 48-55, Col. 6, lines 55-67, Col. 7, 1-10 & 30-35, Fig 2-3: receive a second command from a user, such as when user change view of a scoreboard, or create another scoreboard); 
generating, by executing the second report configuration expression on the plurality of records, second subset nodes that depend from the root node (Col. 1, lines 65-67, Col. 7, lines 35-60, Col. 9, lines 1-10, Fig 6-12: generate a second subset nodes as indicated by the user command/selection);
populating, using the second report configuration expression and the second subset nodes, a plurality of cells of the second plurality of dimensions to obtain a second plurality of populated dimensions (Col. 1, lines 50-67, Col. 6, lines 47-55, Col. 7, lines 6-25, Col. 9,lines 23-35, Fig 4-12: populate the cells of dimensions as the updated/another scorecard is being generated); and 
generating, in response to receiving the second command and by traversing the second subset nodes, the second report comprising the second plurality of populated dimensions (Col. 1, lines 50-67, Col. 6, lines 47-55, Col. 7, lines 6-25 & 58-62, Col. 9, lines 23-35 & 41-53, Col. 10, lines 31-35, Fig 4-12: generate the 2nd report represented by the updated/another scorecard in response to user selection/command by traversing the tree).

 With respect to claims 7 and 20, Hulen further discloses wherein: the first report configuration expression defines a first field external to the plurality of fields, and a value extraction expression that assigns values to the first field in the plurality of records (Col. 1, lines 46-55, Col. 5, lines 25-31, Col. 6, lines 27-40 & 48-52, Fig 4-12: the program instructions define fields and values resulting in scoreboard being created and presented to user), and 
executing the first report configuration expression comprises dividing the plurality of records into the first tree using values of the first field (Col. 7, lines 40-65, Fig 4-12:  divide the records int a 1st tree using the values, such as Quarter, Nov, actual, of the fields as shown in Fig 4-5).

With respect to claim 8, Hulen further discloses obtaining the dataset from the data source responsive to receiving the first command (Col. 7, lines 15-20, Col. 9. lines 23-25, Fig 2-3: obtain data from the source, such as the scoreboard cube 314).

With respect to claim 9, Hulen further discloses displaying a displayed report on a display device, wherein the displayed report comprises the first report (Col. 6, lines 53-67, Col. 7, lines 40-65, Col. 9, lines 33-35:  display the report represented by the scorecard as shown in Fig 4-5).  

	With respect to claim 11, Hulen discloses a non-transitory computer readable storage medium storing a data structure (Col. 3, lines 40-45, Fig 1: a computer medium stores including data structure and other data), the data structure comprising: 
a dataset comprising a plurality of records (Col. 4, lines 36-47, Col. 11-20, Fig 1-2); 
a command (Col.1, lines 48-55, Col. 6, lines 65-67, Col. 7, 1-10, Fig 2-3: command from user) comprising: 
(i) a data extraction expression applied to a plurality of fields of a dataset of the plurality of records (Col. 1,lines 46-55, Col. 4, lines 36-45, Col. 5, lines 12-25, Col. 6, lines 1-2, Fig 2-3: the command includes data extraction expression applied to obtain different types of data in different dimensions corresponding to a plurality of fields of a data source, e.g. scoreboard cube 314), and 
(ii) a first report configuration expression comprising program code configured to populate cells of a first plurality of dimensions of a first report, wherein the first report configuration expression specifies a configuration of the first report (Col. 1, lines 46-55, Col. 5, lines 25-31, Col. 6, lines 27-40 & 48-52: the command also include program code for populate cells of dimension of a first report represented by a scorecard. The program code specifies a configuration of the scorecard as shown in Fig 4-5 based on user selection in the command); 4Application No. 17/139,659Docket No.: 37202/853001; 2111842US 
a first tree comprising a root node and a first plurality of subset nodes extended from the root node,  wherein: the root node corresponds to the plurality of records, the first plurality of subset nodes are generated by executing the data extraction expression applied to the plurality of fields of the plurality of records, and the first plurality of subset nodes comprises information extracted from fields of the plurality of records (Col. 7, lines 35-60, Col. 9, lines 4-5, Fig 6-12: a first tree, such as the one shown in Fig 7 & 12 with root and  subset nodes, each  with information); 
a first plurality of populated dimensions generated by populating, using the first report configuration expression and the first tree, a first plurality of cells of a first plurality of dimensions defined by the first report configuration expression (Col. 1, lines 50-67, Col. 6, lines 47-55, Col. 7, lines 6-25, Col. 9,lines 23-35, Fig 4-6 & 8-11: populated dimensions, such as the ones shown in Fig 4-5 & 8-11 with respect to the tree and configuration); and 
a first report comprising the first plurality of populated dimensions generated in response to receiving the command and by traversing the first tree (Col. 1, lines 50-67, Col. 6, lines 47-55, Col. 7, lines 6-25 & 58-62, Col. 9, lines 23-35 & 41-53, Col. 10, lines 31-35, Fig 4-5: a report represented by a scorecard that is being generated in response to user command as shown in Fig 4-5).

With respect to claim 12, Hulen further discloses a second plurality of subset nodes extending from the root node and generated by dividing the plurality of records according to the first report configuration expression, using values of a first field of the plurality of fields (Col. 7, lines 35-46, Col.9, lines 4-10, Fig 7-12: nodes of the hierarchy/ tree with values), 
a second plurality of populated dimensions generated by populating, using the first report configuration expression and the second plurality of subset nodes, a second plurality of cells of a second plurality of dimensions defined by the first report configuration expression (Col. 7, lines 6-25, Col. 9,lines 12-35, Fig 4-6: populate cells based on the configuration in response to user selection), and 5Application No. 17/139,659Docket No.: 37202/853001; 2111842US 
a second report comprising the second plurality of populated dimensions generated by traversing the first tree (Col. 1, lines 50-67, Col. 6, lines 47-55, Col. 7, lines 6-25 & 58-62, Col. 9, lines 23-35 & 41-53, Col. 10, lines 31-35, Fig 4-12: 2nd report represented by the updated/another scorecard is generated in response to user selection/command by traversing the tree).

With respect to claim 13, Hulen further discloses further wherein: the first plurality of cells of the first plurality of dimensions are populated by: an aggregation, in the first plurality of subset nodes, of values of a first field of the plurality of fields , and a grouping of the first plurality of subset nodes  using values of one or more of the first plurality of dimensions (Col. 6, lines 53-67, Col. 7, lines 40-65, Fig 4-12:  aggregate and grouping values such as shown in Fig 4-5).    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hulen, as applied to claim 1 above, in view of Jiang et al (Pub No. US 2015/0269254, hereinafter Jiang).
Jiang is cited in the previous office action. 

With respect to claim 10, Hulen does not explicitly disclose highlighting one or more of the first plurality of dimensions.  
However, Jiang discloses disclose highlighting one or more of the first plurality of dimensions ([0039-0040]: highlighting dimensions).  
Since both Hulen and Jiang are from the same field of endeavor as both are directed report generation with respect to user interaction, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Hulen to incorporate highlighting dimensions Jiang into Hulen for displaying report as claimed.  The motivation to combine is to enhance navigation and reporting ability for users (Hulen, Col. 1, lines 40-42; Jiang, [0001]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168